Citation Nr: 0940154	
Decision Date: 10/22/09    Archive Date: 10/30/09

DOCKET NO.  08-37 143	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss disability.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel





INTRODUCTION

The appellant served on active duty from June 1954 to June 
1956.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from an April 2008 rating decision of the 
Boise, Idaho, Department of Veterans Affairs (VA) Regional 
Office (RO).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appellant seeks service connection for bilateral hearing 
loss disability and tinnitus.  He is not a combat veteran.  
He reports that a grenade exploded in near proximity to him 
during basis training.  See Original Claim, VA Form 21-526, 
received December 2007.  In an undated records request to the 
National Archives and Records Administration, the appellant 
reported that he was seen for ear injury at an aid station at 
Fort Ord during basic training.  The appellant submitted lay 
statements from his spouse and children, whom noted that the 
appellant appeared to have hearing difficulties while the 
kids were growing up and that he had told them of having had 
noise exposure from a grenade explosion in service.  On his 
VA Form 9, the appellant reported that he had hearing loss 
and ringing of the ears since a grenade exploded near him in 
basic training.  He further noted that he was exposed to 
various types of gunfire without any hearing protection 
during service.

The record reflects that the appellant's service treatment 
records and surgeon general reports are unavailable 
presumably because they were destroyed in the 1973 fire at 
the National Personnel Records Center (NPRC).  Under the 
circumstances, the Board recognizes its heightened duty to 
explain its findings and conclusions and to consider the 
benefit of the doubt in cases where records are unavailable.  
O'Hare v. Derwinski, 1 Vet. App. 365 (1991); Dixon v. 
Derwinski, 3 Vet. App. 261 (1992).

Available service treatment records consist of a report of 
separation examination dated April 1956.  This examination 
reflects normal clinical findings, except for right 
orchiectomy scar, and whisper voice hearing findings for 
15/15 bilaterally.  Summary of defects is silent for hearing 
hearing loss and tinnitus.

A VA treatment report dated January 2004 reflects 
sensorineural hearing loss, severely handicapping.  By 
history, a grenade exploded in his bunker during basic 
training resulting in dizziness, tinnitus, and muddled 
hearing for a few days.  Reportedly, he was not allowed to go 
on sick call.

VA has a duty to assist claimants in the development of their 
claims under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  This 
duty includes obtaining a VA examination where necessary to 
decide the claim.  Id.  The Board finds that record contains 
sufficient evidence to trigger the need for a VA examination.   
See McLendon v. Nicholson, 20 Vet. App. 79 (2006) (the 
threshold is low when considering whether there is an 
indication that a disability or persistent or recurring 
symptoms of a disability may be associated with the veteran's 
service); see also Duenas v. Principi, 18 Vet. App. 512 
(2004).

Here, the record contains lay evidence of acoustic trauma in 
service.  Specifically, the appellant reports that a grenade 
exploded near him in service and that he has had hearing 
difficulties since that event.  The record further reflects a 
current diagnosis for sensorineural hearing loss.  The 
appellant is competent to report having been near a grenade 
explosion and having hearing difficulties since service.  
Layno v. Brown, 6 Vet.App. 465, 469 (1994); see also Falzone 
v. Brown, 8 Vet.App. 398, 405 (1995).  This history coupled 
with the January 2004 diagnosis for a current hearing loss 
disability satisfies the low threshold for whether there is 
an indication a disability may be associated with service.  
While an indication is not sufficient to grant the claim, it 
is sufficient to remand for a VA examination addressing the 
likely etiology of the claimed disability.

The Board notes that more than 50 years have elapse since the 
appellant's active duty and the first documented complaints 
and findings for sensorineural hearing loss.  With this in 
mind, the appellant is reminded that he should submit all 
records of treatment for hearing loss or tinnitus since 
service discharge, including any private or employment 
medical records in his possession.

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

Accordingly, the case is REMANDED for the following action:

1.  A VA audiological examination 
should be conducted to ascertain 
whether the appellant has a current 
hearing loss disability and/or tinnitus 
attributable to service, including the 
report of exposure to a grenade 
explosion in service.  The examiner 
should indicate whether it is likely, 
as likely as not, or unlikely that any 
currently shown hearing loss and/or 
tinnitus is related to service, 
including the report of exposure to a 
grenade explosion in basic training.  A 
complete rationale for all opinions 
must be provided.

2.  All relevant VA treatment record 
dated prior to 2004 should be obtained.  
If no VA treatment records dated prior 
to 2004 exist, this should be noted in 
the record.

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the appellant 
and representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



